DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 05/04/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record claims 1, 8 and 15 and all their dependent claims are allowed.
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 8 and 15 are allowed because the prior arts of record Allen (US20150312295) in view of Grabelsky (US20040249951) fail to anticipate or render obvious the following claim limitations, “to: maintain information associating each call request category, of a plurality of call request categories, to a respective set of actions of a plurality of sets of actions” , “determine, based on the one or more attributes associated with the at least one of the first UE or the second UE, that the call request is associated with a particular call request category, of the plurality of call request categories” and “wherein providing the notification to the second UE causes the second UE to: identify a particular set of actions associated with the particular call request category, and present a plurality of selectable options that are each associated with a respective action of the particular set of actions”. The prior arts of record Allen (US20150312295) in view of Grabelsky (US20040249951) taught a system and method for implementing media and media control transfer between devices and a method and system for providing directory based services.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Kurapati (US20070121596) teaches a system and method for providing network level and nodal level vulnerability protection in VoIP networks. Denman (US8428237) teaches push-to-talk wireless telecommunications system utilizing a voice-over-IP network. The dependent claims 2-7, 9-14 and 16-20 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2456                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        5/6/22